Citation Nr: 1431110	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a neurological disorder of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to February 1969, including combat service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2012, the Veteran appeared at a hearing before a Veterans Law Judge who has since retired from the Board.  A transcript of the hearing has been associated with the claims file.  The Board contacted the Veteran in April 2014 to determine whether he desired another hearing and informed him that adjudication of his appeal would go forward if a hearing request was not received within 30 days of that notice.  To date, the Veteran has not requested an additional hearing; thus, the Board will proceed with review of his claim based on the evidence of record.

This claim was previously before the Board in November 2013, at which time the Veteran's claim was remanded for additional development.  Pursuant to this remand, the RO provided the Veteran with appropriate notice regarding secondary service connection, associated outstanding VA treatment records with his claims file, provided an examination and obtained an opinion as to the etiology of his current neurological disorder of the bilateral lower extremities, and readjudicated the claim on appeal.  Review of the record shows substantial compliance with the November 2013 remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of the Veteran's entitlement to service connection for multiple sclerosis was raised in a December 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the appropriate AOJ for action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

A neurological disorder of the bilateral lower extremities did not have onset during active service, did not manifest within one year of separation from active service, was not caused or aggravated by a service-connected disability, was not caused or aggravated by exposure to herbicides in service, and was not otherwise caused by active service.


CONCLUSION OF LAW

The criteria for service connection for a neurological disorder of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA provided the required notice in August 2010 and December 2013.

VA's duty to assist a claimant in the development of a claim includes providing an examination or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  Pursuant to this duty, VA provided an examination in January 2014, which the Board finds adequate because the examiner considered the relevant history of the Veteran's claimed disorder, provided a sufficiently detailed description of the disorder, and provided analysis to support his opinion concerning its etiology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Also pursuant to the duty to assist, VA has associated records of the Veteran's VA treatment and service treatment records (STRs) with his file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In June 2012, VA made a formal finding that in-service records from Fitzsimons Army Hospital dated January 1968 to October 1968 are unavailable for review.  Review of the record shows that the Veteran's STRs include detailed physical profiles and a report of medical examination that were authored by physicians at Fitzsimons Army Hospital between November 1968 and January 1969.  These reports document the Veteran's in-service injuries and disabilities, and reference his January 1968 inpatient treatment at the hospital.  Thus, the Board finds that the Veteran has not been prejudiced by VA's inability to obtain complete records of his treatment during the preceding period.

As previously acknowledged, the Veteran was afforded a hearing before a VLJ in December 2012, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ who chaired the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran has claimed entitlement to service connection for a neurological disorder of the bilateral lower extremities, to include as secondary to degenerative disc disease (DDD) of the lumbar spine, as secondary to multiple sclerosis (MS), as secondary to a neurological disorder of the bilateral upper extremities, or as a result of exposure to herbicides.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as organic diseases of the nervous system.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2013); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2013).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e), such as "early-onset peripheral neuropathy," if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307(a)(6)(ii).

The Board notes that effective for claims pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy" in 38 C.F.R. § 3.309(e).  A neuropathy is "early onset" if abnormalities appear within a year after external exposure has ended.  See Final Rule, Diseases Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763-54766 (Sep. 6, 2013).  Notably, the "[National Academy of Sciences (NAS)] concluded that there is inadequate or insufficient evidence to determine whether there is an association between exposure to herbicides (including Agent Orange) and delayed-onset chronic neuropathy."  Id.  "[T]here are no data to suggest that exposure to herbicides can lead to the development of delayed-onset chronic peripheral neuropathy many years after termination of exposure in those who did not originally experience early-onset neuropathy."  Id.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).

In addition to considering medical evidence, VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b).

Here, the Veteran's STRs are negative for diagnoses or complaints of a neurological abnormality of the lower extremities.  The only neurological disorder that was shown during service is partial right ulnar palsy, which is a disorder of the upper extremities and is secondary to an in-service gunshot wound to the right arm.  A physical evaluation board report dated January 1969, which was recorded just one month before the Veteran's separation from service, includes a list of the Veteran's disabilities and their severity at that time.  This list shows that the Veteran sustained injuries to his right deltoid, right biceps, right humerus, and right triceps, and developed partial right ulnar nerve palsy.  This list does not include any disorders or injuries of the lower extremities, and is corroborated by a November 1968 report of medical examination that also fails to show that the Veteran had a lower extremity disorder at that time.

Notably, medical condition reports dated January 1969 and February 1969 contain physical profiles that are divided into six categories (P, U, L, H, E, S).  "The 'P' stands for 'physical capacity or stamina'; the 'U' stands for 'upper extremities'; the 'L' stands for 'lower extremities'; the 'H' stands for 'hearing and ear'; the 'E' stands for 'eyes'; and the 'S' stands for 'psychiatric.'  Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987)."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  "'L' or 'lower extremities' includes 'the feet, legs, pelvic girdle, lower back musculature, and the lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency.'  Para. 9-3(b)(1)(3), AR 40-501, Change 35."  Id.  In Odiorne, the Court of Appeals for Veterans Claims observed that the "PULHES" profile reflects the overall physical and psychiatric condition of the examinee on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Notably, the number "1" appears in category "L" in the physical profiles that were recorded in January 1969 and February 1969.

The Board acknowledges that a December 1968 record indicates that the Veteran complained of numbness in a portion of his left thigh, but that this discomfort was transient and related to the administration of a penicillin injection.  As shown by the foregoing, the Veteran's STRs are negative for diagnoses of a lower extremity disorder during service and medical assessments that were conducted after December 1968 and upon his discharge from service indicate that he demonstrated a high level of fitness in his lower extremities at that time, which the Board finds highly probative.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is charged with the duty to assess the credibility and weight given to evidence).  In addition, the VA examiner who evaluated the Veteran in January 2014 diagnosed the Veteran with sensory peripheral neuropathy of the bilateral lower extremities and noted that this condition had onset five to eight years prior to the examination.  The examiner opined that it is less likely than not that this condition was incurred in or caused by service because review of the STRs shows no complaints or symptoms consistent with bilateral sensory peripheral neuropathy of the lower extremities.  The evidence is therefore against finding that the Veteran has a neurological disorder of the bilateral lower extremities that had its onset in service and the Board finds that direct service connection is not warranted.

Additionally, because the postservice evidence of record shows that the Veteran first reported symptoms of a neurological disorder of the bilateral lower extremities more than thirty years after his separation from service, the Board finds that the chronic disease presumption does not apply because the evidence does not show that the Veteran has an organic disease of the nervous system that manifested to a compensable degree within one year of his separation from active service or that the Veteran experienced symptoms of a neurological condition that continued from service until the present.

With regard to assessing whether service connection is warranted on a presumptive basis due to herbicide exposure, the Board finds that the Veteran shall be presumed to have been exposed to an herbicide agent during service because he served in Vietnam.  Nevertheless, the Board notes that presumptive service connection is not warranted for a neurological disorder of the bilateral lower extremities, as the evidence fails to show that any abnormalities appeared within one year of his last exposure to herbicides during service.  In opining that there is no nexus between the claimed disorder and the Veteran's in-service exposure to herbicides, the January 2014 examiner noted that symptoms of neuropathy due to pesticide exposure typically begin soon after exposure, but the Veteran developed the claimed disorder in approximately 2008.  Thus, the evidence does not show that the Veteran has early-onset peripheral neuropathy, as required in order to warrant service connection on the basis of exposure to an herbicide agent.

With regard to the Veteran's contention that his claimed lower extremity disorder may be attributed to his service-connected DDD of the lumbar spine, the January 2014 examiner opined that it is less likely than not that the Veteran's neurological disorder of the bilateral lower extremities was caused or aggravated by his DDD because his lower extremity disorder involves dysfunction of the peripheral nerves in a stocking pattern, while neurological dysfunction that is caused by a degenerative condition of the lumbar spine is due to an impingement of the lumbar nerve root, which results in symptoms that manifest in a dermatomal pattern.  Thus, service connection cannot be granted on this basis.

With regard to whether the claimed disorder may be attributed to the Veteran's MS, the Board notes that in order for service connection for a neurological condition to be granted on a secondary basis, the evidence would have to show that the condition is due to, or aggravated by, a disease that for which the Veteran is already service-connected.  See 38 C.F.R. § 3.310 (2013).  Here, the Veteran is not service-connected for MS, and thus, secondary service connection cannot be granted with regard to MS.

In addition, while the June 2014 informal hearing presentation (IHP) also includes the Veteran's contention that VA has not considered the relationship between his claimed neurological disorder of the bilateral lower extremities and his service-connected neurological disorder of the bilateral upper extremities, the Board finds that there is no competent evidence of record that suggests that there is a connection between the claimed disorder and the Veteran's service-connected upper extremity disorder.

Additionally, notwithstanding the Veteran's combat service, the Veteran has not alleged that his disease was incurred in combat and the evidence does not demonstrate that there is a causal relationship between his disability and his service, as required in order for the combat presumption to apply.

Overall, with regard to the causation requirement, the Board recognizes that the Veteran has asserted that there is a causal relationship between his service and his current neurological disorder of the bilateral lower extremities, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether a neurological disorder that manifested many years after service, such as in this case, is due to or related to service or other disorders is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.  Thus, the Board finds that there is no competent evidence that demonstrates that there is a nexus between the Veteran's service, or service-connected disabilities, and his neurological disorder of the bilateral lower extremities.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has a neurological disorder of the bilateral lower extremities that had its onset during his active service, had its onset during an applicable presumptive period, was caused or aggravated by a service-connected disability, was caused or aggravated by in-service exposure to herbicides, or is otherwise related to his active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neurological disorder of the bilateral lower extremities is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


